DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 28 March 2022, in the matter of Application N° 16/307,185.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.  Claims 15-18, 25, 26, and 28-31 have been amended.  Claim 15 has been amended to include “washing” as a part of step iii).  Step ii) has been editorially amended regarding the heating appliance recitation.  Claim 16 has been narrowed such that it now only recites a narrowed temperature range for the heating appliance in claim 15.  Claims 17, 18, 25, 26, and 28-31 are editorially amended.  Of note is that claim 28 is amended to depend from claim 15, instead of claim 24. 
No new matter has been added.
Thus, claims 15-19 and 22-34 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.




Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Applicants’ newly filed remarks address a key deficiency within the teachings of Pistorio that is not reconciled by the teachings of Chou et al.  The deficiency that Pistorio fails to remedy is directed to the compositional limitation whereby the at least one oil is present, within the range of about 2-20 wt% of the composition and present in an amount that is greater than the amount of the at least one wax (about 0.5-15% by weight of the composition).  The Examiner submits that the weight percentages for each are met.  However, the reference teaches that maximum amount of oil that is present is in a ratio of 20:100 with respect to the amount of wax used.  Stated another way, Pistorio teaches that, at most, the oil will only be 20% of the amount wax and never in excess of the wax.
Chou, on the other hand teaches a weight ratio of oil to wax that allows for oil to be in excess.  However, the teachings of Chou are deficient because the amount of oil disclosed in its compositions are at minimum, at least 30 wt% of the composition.
In view of the clarified arguments, the Examiner concedes that there is no motivation to modify Pistorio in view of the teachings of Chou.  On this basis alone, the Examiner withdraws the rejection.
With the amended limitations in mind, a supplemental search of the prior art was conducted.
The search revealed the following references, each of which are considered to approach the instantly claimed method and the composition used.  However, each of the references fails to teach and suggest the instantly claimed method for the same reason: none of them teaches that the applied composition contains at least one oil in an amount in excess of the at least one wax.  These references are: Brandt et al. (USPN 7,115,254 B1), Pistorio et al. (US Pre-Grant Publication Nº 2014/0102468 A1), and Simonnet et al. (US Pre-Grant Publication Nº 2015/0290109 A1).  
Thus, the search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615